Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al. (US PG pub. 2016/0279287A1) in view of Kalpakchi et al. (US PG pub. 2019/0255216).
Bachert et al. teaches bone graft material and method of manufacturing the 
same, see a flowable bone graft material including an inorganic composition comprising calcium phosphate having a particle size of about 100 µm to about 1,000µm, bioactive glass, and one or more biocompatible polymers comprising carboxymethyl cellulose and a fluid., see abstract. The material is porous, see [0033]. The material comprises collagen up to 90% of type I, [0049]. The bone graft material comprises from about 40%to 80% of calcium phosphate, see [0066]. The weight ratio of bone glass material and polymer ranges from 50:30 to 62.5:25, see [0067]. The amount of polymer ranges from up to 40% by weight of polymer, see [0069].
Bachert et al. does not teach use of hydroxypropyl methyl cellulose.
Kalpakchi et al. teaches implant to promote bone growth comprising bone matrix, alginate and a carrier, abstract. The reference teaches use of viscosity enhancing agents such as carboxymethyl cellulose and hydroxymethyl cellulose and hydroxypropyl methyl cellulose, see [0084]. The amount ranges from 0.1% to about 20% of the total amount of hydroxypropyl cellulose, see [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized hydroxypropyl methylcellulose in place of carboxymethyl cellulose for making a bone graft material because substitution of one known polymer with another would have provided predictable results of obtaining a graft composition. Additionally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Since Bachert et al. teaches the known amount of porous material and Kalpakchi et al teach the known amount of hydroxypropyl methylcellulose, it would have been within skill of an artisan to optimize the amount in order to form a bone graft material composition. Since the art teaches bone graft material and hydroxypropyl methyl cellulose and the generic amount, manipulation of osmotic pressure would be within skill of an artisan by manipulating the amount.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 11 of copending Application No. 16/908661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein the bone graft composition reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after the bone graft solution was added to saline, and
wherein a content of the hydroxypropyl methylcellulose is 0.15 to 6 parts by weight based on 1 part by weight of the porous bone graft material. The copending claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose. The copending bone graft composition reads on the instant claims. The osmotic pressure of copending composition can be manipulated by varying amounts of the components since the components are same in both the applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 11-13 of copending Application No. 16/925337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein the bone graft composition reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after the bone graft solution was added to saline, and
wherein a content of the hydroxypropyl methylcellulose is 0.15 to 6 parts by weight based on 1 part by weight of the porous bone graft material. The copending claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose reaches a dissolution rate of 50% to 89% within 48 hours. The copending bone graft composition reads on the instant claims. The osmotic pressure of copending composition can be manipulated by varying amounts of the components since the components are same in both the applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 12-14 of copending Application No. 16/925351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein the bone graft composition reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after the bone graft solution was added to saline, and
wherein a content of the hydroxypropyl methylcellulose is 0.15 to 6 parts by weight based on 1 part by weight of the porous bone graft material. The copending claims recite a bone graft composition with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution, when an osmotic pressure of the saline is set to 100% as a reference value, wherein the bone graft composition of claim 1, wherein the bone graft solution is a mixture of 1 part by weight of a bone graft material containing hydroxypropyl methylcellulose and 0.5 to 2 parts by weight of a solvent, and the bone graft material containing hydroxypropyl methylcellulose is formed by mixing 1 part by weight of a bone graft material with 0.3 to 3 parts by weight of hydroxypropyl methylcellulose. The copending bone graft composition comprising bone graft material and polymer hydroxypropyl cellulose reads on the claimed composition. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/927845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein the bone graft composition reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after the bone graft solution was added to saline, and
wherein a content of the hydroxypropyl methylcellulose is 0.15 to 6 parts by weight based on 1 part by weight of the porous bone graft material. The copending claims recite a bone graft composition having shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material; wherein the bone graft composition of claim 1, wherein the bone graft composition comprises 0.3 to 3 parts by weight of hydroxypropyl methylcellulose mixed with 1 part by weight of a bone graft material: wherein the bone graft composition of claim 1, wherein the porous bone graft material comprises a porous structure. The copending bone graft composition comprising bone graft material and polymer hydroxypropyl cellulose reads on the claimed composition. The property would flow naturally to the bone graft composition since the components are same and it would be obvious to one of ordinary skill to manipulate the amounts to tailor the bone graft composition. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 17/024684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein the bone graft composition reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after the bone graft solution was added to saline, and
wherein a content of the hydroxypropyl methylcellulose is 0.15 to 6 parts by weight based on 1 part by weight of the porous bone graft material. The copending claims recite a bone graft composition containing: a bone graft material;
a thickener having an adhesive property; and hydroxypropyl methylcellulose as a crosslinking agent capable of bonding with each of the bone graft material and the thickener. The copending bone graft composition comprising bone graft material and polymer hydroxypropyl cellulose reads on the claimed composition. The open-ended comprising language of instant claims do not exclude reading thickener into the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612